Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 27 February 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            
                            Dear Marquis,
                            Head Quarters New Windsor 27th Feby 1781. 8 OClock P.M.
                        
                        I have this moment recd a letter from the Count de Rochambeau, with intelligence of which the inclosed is a
                            Copy. By this it appears that the first Squadron had returned to Newport but that Mr de Touches was fitting up the Romulus
                            with an intent to dispatch her and I suppose the Frigates for Chesapeak as being of more proper construction for the
                            Navigation of that Bay than the ships which were before there.I have written to Count de Rochambeau and to Mr de Touche
                            and have informed them that you are prosecuting your march to the Head of Elk—That you will embark there and wait only for
                            a certain knowledge that the French squadron is again in the Bay of Chesapeak, to determine you to proceed to a
                            cooperation—I hope the Squadron will have again sailed before my letter reaching Newport.
                        Upon your arrival at the Head of Elk you will immediately embark the troops if the transports are ready, that
                            not a moments time may be lost after you receive certain advices that our friends are below—But untill that matter is
                            ascertained beyond a doubt you will on no account leave Elk River.
                        You will write immediately to the Baron Steuben and inform him that he may expect the return of the squadron
                            and that he is to continue every preparation and make every arrangement before directed for the prosecution of the
                            cooperation. With the warmest attachment I am Dear Marquis Yr most obt and hble Servt

                        
                            P.S. You will readily perceive the propriety of keeping parts of this letter and intelligence
                            secret.
                        

                    